--------------------------------------------------------------------------------

 10.2          Form of Convertible Note
CONVERTIBLE PROMISSORY NOTE
$______________
July __, 2010



FOR VALUE RECEIVED, the undersigned, CDSS Wind Down Inc., a Delaware corporation
("CDSS"), promises to pay to the order of __________ ("Payee"), at such place as
Payee may designate in writing, in lawful money of the United States of America,
the principal sum of _____________________ Dollars ($__________) on the terms
and conditions hereinafter set forth.  This Note shall not bear interest and
shall mature on _________, 2011 unless converted (the "Payment Date"), at which
time all outstanding principal shall be due and payable.


Events of Default.  The entire unpaid principal balance of this Note shall
immediately become due and payable, at the option of Payee, upon (i) the failure
by CDSS to pay any installment of principal and interest hereof as and when the
same becomes due and payable in accordance with the terms hereof or (ii) the
failure of CDSS to obtain stockholder approval for the proposed reverse stock
split or share increase contemplated by the information statement filed with the
Securities and Exchange Commission or otherwise deliver the shares of common
stock issuable upon conversion of this Note on or before the thirtieth day
following consummation or termination of the Merger Agreement (as amended)
between CDSS, CDSS Merger Corp., and Green Energy Management Services Inc. (the
"Event of Default"). In the event an Event of Default shall occur, Payee may
proceed to protect and enforce its rights either by suit in equity and/or by
action at law, by other appropriate proceedings. No delay on the part of Payee
in the exercise of any power or right under this Note, or under any other
instrument executed pursuant thereto shall operate as a waiver thereof, nor
shall a single or partial exercise of any other power or right preclude further
exercise thereof.


Conversion. Payee is entitled, at its option, at any time prior to the Payment
Date, to convert all or a portion of the outstanding principal and accrued
interest under this Note into shares of the Company's post – one for three
reverse split common stock at five cents per share, based on a post-reverse
split basis (the "Conversion Shares"). No fractional shares or scrip
representing fractions of shares will be issued on conversion, but the number of
Conversion Shares issuable shall be rounded to the nearest whole share. Upon the
surrender of this Note accompanied by a conversion request, CDSS shall issue and
deliver to Payee that number of Conversion Shares as shall be determined in
accordance herewith, subject to the payment of at least the par value of the
Conversion Shares to the extent legally required.  If CDSS at any time
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
its outstanding shares of common stock into a greater number of shares, the
number of Conversion Shares into which this Note is convertible immediately
prior to such subdivision will be proportionately increased, and if CDSS at any
time combines (by reverse stock split or otherwise) its outstanding shares of
common stock into a smaller number of shares, the number of Conversion Shares
into which this Note is convertible immediately prior to such combination will
be proportionately decreased.  CDSS and the Payee understand and acknowledge
that CDSS does not have a sufficient number of shares of common stock available
to permit the conversion of this Note at this time.  CDSS agrees to use its
commercially reasonable best efforts to obtain shareholder approval to (a)
increase the number of authorized shares of common stock to a number sufficient
to permit conversion, or (b) to effect a reverse stock split to reduce the
number of currently outstanding shares of common stock to a number small enough
to permit the conversion of this Note.  In addition, CDSS can force conversion
of the Note at any time.


Grant of Security Interest.  CDSS hereby grants to Payee a continuing security
interest in all presently existing and hereafter acquired or arising Collateral
(as defined below) to secure prompt repayment of any and all obligations under
this Note and in order to secure prompt performance by CDSS of each and all of
its covenants and duties under this Note.  Payee’s security interest in the
Collateral shall attach to all Collateral without further act on the part of
CDSS or Payee.  “Collateral” means all of the assets of CDSS, and all proceeds
and products, whether tangible or intangible, of the foregoing, and any and all
tangible or intangible property resulting from the sale or other disposition of
the Collateral, or any portion thereof or interest therein, and the proceeds
thereof.  Steven B. Solomon, as holder of certain secured indebtedness of CDSS
(the “Subordinated Liabilities”), hereby agrees that the Subordinated
Liabilities are and shall be subordinate in right of payment to the prior
payment in full of the Note.  The subordination of payment in favor of the Payee
herein shall not be deemed to subordinate the rights of payment of the holder of
the Subordinated Liabilities to the rights of payment of any other person or
entity.

 
-1-

--------------------------------------------------------------------------------

 


Costs of Collection.  It is hereby specially agreed that if this Note is placed
into the hands of an attorney for collection, or if proved, established, or
collected in any court, CDSS agrees to pay to Payee an amount equal to all
expenses incurred in enforcing or collecting this Note, including court costs
and reasonable attorneys' fees.


Waiver of Rights.  Except for the notice expressly provided herein, the
undersigned and all endorsers, sureties, and guarantors hereof hereby jointly
and severally waive presentment for payment, demand, notice of nonpayment,
protest, notice of protest, and without further notice hereby consent to
renewals, extensions, or partial payments either before or after maturity.


Usury Limitation.  All agreements between CDSS and Payee, whether now existing
or hereafter arising and whether written or oral, are expressly limited so that
in no contingency or event whatsoever shall the amount paid, or agreed to be
paid, to Payee hereof for the use, forbearance, or detention of the money
advanced to CDSS, or for the performance or payment of any covenant or
obligation contained herein, exceed the maximum amount permissible under
applicable federal or state law.  If, from any circumstance whatsoever,
fulfillment of any provision hereof at the time performance of such provision
shall be due shall involve transcending the limit of validity prescribed by law,
then the obligation to be fulfilled shall be reduced to the limit of such
validity, and if from any such circumstance Payee shall ever receive as interest
under this Note or otherwise an amount that would exceed the highest lawful
rate, such amount that would be excessive interest shall be applied to the
reduction of the principal amount owing under this Note and not to the payment
of interest or, if such excessive interest exceeds the unpaid principal balance
of this Note, such excess shall be refunded to CDSS.  All sums paid or agreed to
be paid to Payee for the use, forbearance, or detention of the indebtedness
evidenced hereby shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full term of such indebtedness
until payment in full so that the actual rate of interest on account of such
indebtedness is uniform throughout the term thereof.  The terms and provisions
of this paragraph shall control every other provision of all agreements between
CDSS and Payee.


Governing Law.  This Note shall be governed by and construed in accordance with
the laws of the State of Texas and the laws of the United States applicable to
transactions in Texas.


CDSS Wind Down Inc.


By:
     
Name:
     
Title:
             
PAYEE:
             
By:
     
Name:
     
Title:
     





Steven B. Solomon
 
 
 
Steven B. Solomon
 

 
 
-2-

--------------------------------------------------------------------------------